Name: Commission Regulation (EEC) No 2772/77 of 14 December 1977 amending Regulations (EEC) No 368/77, (EEC) No 443/77 and (EEC) No 938/77 as regards the application of monetary compensatory amounts to certain products containing denatured milk powder
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  agricultural policy;  agricultural activity;  processed agricultural produce;  food technology
 Date Published: nan

 No L 320/ 18 Official Journal of the European Communities 15. 12. 77 COMMISSION REGULATION (EEC) No 2772/77 of 14 December 1977 amending Regulations (EEC) No 368/77 , (EEC) No 443/77 and (EEC) No 938/77 as regards the application of monetary compensatory amounts to certain products containing denatured milk powder certain rates for their application (8), as last amended by Regulation (EEC) No 2730/77 ( ») ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (3 ), as last amended by Regulation (EEC) No 557/76 (4), and in particular Article 6 thereof, Whereas Article 19 of Commission Regulation (EEC) No 368 /77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (5), as last amended by Regulation (EEC) No 2378/77 (6), provides that a coefficient is to apply to the compensatory amounts fixed for certain products containing denatured milk powder ; whereas, pursuant to Article 9 (c) of Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and ooultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (7), that provision applies also to products denatured under the said Regulation (EEC) No 443/77 ; whereas the denatured products in ques ­ tion fall within subheading 23.07 B of the Common Customs Tariff ; whereas, for reasons of clarity, Article 19 of Regulation (EEC) No 368/77 should state expressly that the reference to subheading 04.02 A II b) 1 applies only to skimmed-milk powder in its natural state ; Whereas this amendment should be taken into account in Note (2) to Part 5 of Annex I to Commis ­ sion Regulation (EEC) No 938/77 of 29 April 1977 fixing the monetary compensatory amounts and Article 1 Article 19 of Regulation (EEC) No 368 /77 is hereby amended to read as follows : 'Article 19 1 . The aid provided for in Article 10 of Regula ­ tion (EEC) No 804/68 shall not be granted to skimmed-milk powder sold under this Regulation . 2 . In the case of skimmed-milk powder sold under this Regulation and :  dispatched to another Member State in its natural state, the monetary compensatory amount fixed pursuant to Regulation (EEC) No 974/71 shall , in the case of products falling within subheading 04.02 A II b) 1 of the Common Customs Tariff, be multiplied by 0-15 ,  dispatched to another Member State or exported to non-member countries either after denaturing or after incorporation in compound feedingstuffs, the monetary compensatory amounts fixed pursuant to Regulation (EEC) No 974/71 shall , in the case of products falling within subheadings :  23.07 B I a) 3 ,  23.07 B I a) 4,  23.07 B I b) 3 ,  23.07 B I c) 3 ,  23.07 B II , of the Common Customs Tariff, be multiplied by 0-25 .' ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 303 , 28 . 11 . 1977, p. 1 . 3) OJ No L 106, 12 . 5 . 1971 , p. 1 . 4 ) OJ No L 67, 15 . 3 . 1976, p. 1 . 5 ) OJ No L 52, 24 . 2 . 1977, p. 19 . *) OJ No L 277, 29 . 10 . 1977, p. 35 . 7) OJ No L 58 , 3 . 3 . 1977, p. 16 . (8) OJ No L 110, 30 . 4 . 1977, p. 6 . O OJ No L 317, 12. 12 . 1977, p. 1 . 15 . 12. 77 Official Journal of the European Communities No L 320/ 19 Article 2 The third paragraph of Note (2) to Part 5 of Annex I to Regulation (EEC) No 938/77 is hereby amended to read as follows : ' In the case of skimmed-milk powder sold under Regulation (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977) and Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and dispatched in its natural state to another Member State, the amount indicated shall be multiplied by the coefficient 0-15.' Article 3 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1977. For the Commission Finn GUNDELACH Vice-President